NONPRECEDENTIAL DISPOSITION
                      To be cited only in accordance with Fed. R. App. P. 32.1




                   United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604
                                  Submitted June 1, 2011
                                   Decided June 6, 2011


                                           Before

                            FRANK H. EASTERBROOK, Chief Judge

                            ILANA DIAMOND ROVNER, Circuit Judge

                            JOHN DANIEL TINDER, Circuit Judge


No. 10-2886                                                  Appeal from the United
                                                             States District Court for the
UNITED STATES OF AMERICA,                                    Northern District of Indiana,
      Plaintiff-Appellee,                                    Hammond Division.
              v.
                                                             No. 2:09cr125-001
ANTHONY JEROME BANDY,                                        Rudy Lozano, Judge.
     Defendant-Appellant.


                                            Order

   Anthony Bandy pleaded guilty to possessing a firearm despite a felony conviction.
18 U.S.C. §922(g)(1). The district court sentenced him as an armed career criminal be-
cause three of his convictions are violent felonies under 18 U.S.C. §924(e)(2)(B). Bandy
was sentenced to 210 months’ imprisonment. His appointed attorney has moved to
withdraw, concluding that the appeal is frivolous. See Anders v. California, 386 U.S. 738
(1967). Bandy filed a response under Circuit Rule 51(b).

    Bandy contends, among other things, that his guilty plea is invalid because he is not
mentally competent. He tells us that he suffers from “obsessive-compulsive disorder,
pre-pubescent adolescent retardation, and a hero complex.” He does not submit any
medical evidence, however, or even contend that a physician or psychologist ever has
concluded that he suffers from any mental shortcoming. Self-diagnosis does not call in-
to question a person’s competence to plead guilty. The district court addressed Bandy
No. 10-2886                                                                           Page 2

personally during the plea colloquy, and nothing in his responses implies any deficit in
his understanding of the charges or the legal process, or his ability to consult with
counsel. See Dusky v. United States, 362 U.S. 402 (1960) (discussing the mental state re-
quired for a guilty plea). At the end of this colloquy, the judge found Bandy competent.
We have reviewed the presentence report in addition to the plea colloquy. The PSR re-
lates: “defendant denied any history of mental health treatment.” The PSR also states
that Bandy is a high school graduate. Neither Bandy nor his lawyer took issue with ei-
ther aspect of the PSR before or at sentencing. An appeal based on a premise of mental
incompetence would be frivolous.

    Bandy also contends that his 1996 conviction in Georgia for burglary should not
have been counted as a violent felony. Counsel also considered this subject and con-
cluded that such an argument would be frivolous. We agree with counsel’s assessment.
Burglary is a violent felony, §924(e)(2)(B)(ii), and a state conviction for burglary counts
when it meets the federal definition of generic burglary—entry into a building for the
purpose of committing a crime. See Taylor v. United States, 495 U.S. 575 (1990). Georgia’s
statute, Ga. Code §16–7–1(a), covers several different kinds of burglary, see United States
v. Bennett, 472 F.3d 825, 832 (11th Cir. 2006), and is divisible under the approach of Unit-
ed States v. Woods, 576 F.3d 400, 404 (7th Cir. 2009). As Taylor permits, see 495 U.S. at
599–602, the district court looked at the charging documents to determine whether Ban-
dy was convicted of generic burglary. The indictment specifies that Bandy and others
entered several dorm rooms on a college campus, intending to steal the occupants’ pos-
sessions. That meets the federal definition of generic burglary. And, given Almendarez-
Torrez v. United States, 523 U.S. 224 (1998), it would be frivolous to argue that any details
about this conviction had to be proved anew beyond a reasonable doubt in the federal
prosecution. (Bandy acknowledges that the 1996 Georgia conviction is his, rather than
that of someone else with the same name.)

    Bandy contends that counsel should have asked the district judge to ignore the 1996
conviction because, he asserts, his lawyer in the Georgia prosecution did not advise him
that a burglary conviction would have collateral consequences, such as a longer sen-
tence for a later conviction for another crime. That argument is frivolous. Custis v. Unit-
ed States, 511 U.S. 485 (1994), holds that convictions used to support federal recidivist
enhancements may be contested on only one ground: that the defendant, if indigent,
was not offered the opportunity to have the assistance of counsel at public expense.
Bandy was represented by counsel in the Georgia prosecution, so Custis precludes the
sort of argument Bandy now proposes to make.

   Bandy also contends that the district judge should have suppressed some evidence
that the prosecutor wanted to use, if a trial had been held. Bandy’s unconditional guilty
plea waives that contention, see United States v. Broce, 488 U.S. 563 (1989), so his pro-
posed appellate argument would be frivolous.

    Counsel correctly concluded that any challenge to the 210-month sentence would be
frivolous. The sentence falls within a properly constructed range (188 to 235 months)
No. 10-2886                                                                       Page 3

and therefore is presumed reasonable. United States v. Mykytiuk, 415 F.3d 606 (7th Cir.
2005). See Rita v. United States, 551 U.S. 338 (2007). The judge explained why he chose
210 months, discussing the seriousness of Bandy’s offense, his criminal history (he has
many convictions in addition to the three violent felonies), and the need to deter other
felons from acquiring firearms. See 18 U.S.C. §3553(a). The sentence is unexceptionable.

   Counsel’s motion to withdraw is granted, and the appeal is dismissed as frivolous.